Exhibit 10.16

Attachment A

(Revised 1/30/06. Replaces Attachment A dated 12/8/05)

Pursuant to Section 1.03(a), the following are the Employees who are eligible to
participate in the Plan:

Dolph W. von Arx

James E. Dykes

Clyde R. Hosein

Robert J. Potter, Ph.D.

Harvey A. Wagner

Thomas H. Werner

 

Employer:

 

 

Cree, Inc.

 

By     /s/ Brenda F. Castonguay Title   VP-HR Date   April 20, 2006

Note: The Employer must revise Attachment A to add Employees as they become
eligible or delete Employees who are no longer eligible. Attachment A should be
signed and dated every time a change is made.